___________

                                  No. 96-1432
                                  ___________

United States of America,               *
                                        *
              Appellee,                 *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   District of South Dakota.
Benjamin Joseph Palmier, Sr.,           *
                                        *       [UNPUBLISHED]
              Appellant.                *


                                  ___________

                           Submitted:   May 23, 1996

                             Filed: May 30, 1996
                                 ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Pursuant to a written plea agreement, Benjamin Joseph Palmier, Sr.,
pleaded guilty to aggravated sexual abuse, in violation of 18 U.S.C. §§
1153 and 2241(a).    In his written plea agreement, Palmier agreed to waive
his right to appeal if the court accepted the plea agreement and sentenced
him within the applicable Guidelines range, as set forth in the presentence
report (PSR).       After adopting the 188-to-235-month sentencing range
recommended in the PSR, the district court1 sentenced Palmier to 235 months
imprisonment and three years supervised release, and ordered him to pay a
total of $7,267 in restitution.    Palmier appeals, arguing that his sentence
is unduly harsh.    We affirm.




     1
      The Honorable Richard H. Battey, Chief Judge, United States
District Court for the District of South Dakota.
     A defendant who pleads guilty and expressly waives the statutory
right to raise objections to a sentence may not appeal the sentence that
was part of the agreement.   United States v. Rutan, 956 F.2d 827, 829 (8th
Cir. 1992).     To be effective, the waiver must be the result of a knowing
and voluntary decision to forego the right to appeal.   Id.   The transcript
of Palmier's guilty-plea hearing shows that the district court asked
Palmier whether he understood that he was relinquishing his appeal right,
and Palmier responded that he did.   Thus, we conclude Palmier knowingly and
voluntarily waived his right to appeal his sentence.2    See id. at 830.


     Accordingly, the judgment is affirmed.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     2
      In any event, Palmier's appeal is meritless as the district
court sentenced him within a Guidelines range Palmier did not
challenge, and the court detailed its reasons for sentencing
Palmier at the high end of the Guidelines range, in accordance with
18 U.S.C. § 3553(c)(1).